Citation Nr: 1748612	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to August 16, 2011, for service-connected headaches due to brain concussion.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1952.

This issue has been before the Board of Veterans' Appeals (Board) on numerous occasions including, most recently, in June 2016.  The procedural history of the matter up to June 2016 has been exhaustively set forth in prior Board decisions.  The Board's June 2016 decision denied the Veteran's claim for an increase.  He timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Remand (JMR), the parties agreed that the Board's June 2016 decision failed to provide the necessary reasons and bases to support its conclusion that the Veteran's headaches were not capable of producing severe economic inadaptability.  In a May 2017 Order, the Court granted the JMR and remanded the matter for readjudication consistent with the JMR.

The Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in May 2013.

In September 2017, the Veteran's attorney waived initial RO consideration of all relevant evidence added to the file since the May 2015 Board decision.  The Board may proceed to the merits.  38 C.F.R. § 20.1304.

In a separate April 2017 decision, the Board denied entitlement to a total disability rating based on individual unemployability (TDIU); therefore that issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 16, 2011, the Veteran experienced frequent completely prostrating headaches.

2.  Prior to August 16, 2011, the Veteran did not have prolonged headaches.

3.  The Veteran's employment status is unrelated to his headaches, as he retired from work in 2003 for other reasons.

4.  During the time period at issue, prior to August 16, 2011, the Veteran's headaches had not caused severe economic inadaptability and they were not productive of severe economic inadaptability.


CONCLUSION OF LAW

An initial disability rating greater than 30 percent for headaches prior to August 16, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The sole basis for the most recent JMR is the parties' agreement that in the Board's June 2016 decision, the Board applied an incorrect legal standard in holding the Veteran's headaches did not cause severe economic inadaptability.  Neither party found fault with the Board's analysis of any other aspect of the case, to include the Board's determination that the Veteran's headaches did not involve an exceptional or unusual disability picture to render impractical the application of the regular schedular standards, under Thun v. Peake, 22 Vet.App. 111 (2008).  Furthermore, neither party expressed any criticism of the way the VA has fulfilled its duties to notify and assist the Veteran in this matter.  The following discussion is therefore limited solely to the issue of the application of the schedular criteria set forth in Diagnostic Code 8100 to the case.

In prior Board decisions, the Board has found that Diagnostic Code 8100 was the most appropriate Diagnostic Code for rating the Veteran's headache disability during the pertinent period, though his headaches had previously been rated under Diagnostic Codes pertinent to cerebral arteriosclerosis and dementia due to head trauma.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  The Veteran did not contest this aspect of the Board's June 2016 decision either, so the full analysis will not be repeated.  However, upon a de novo review of the evidence, the Board again finds that it is most appropriate to rate the Veteran's headaches under Diagnostic Code 8100.  The Board's review is therefore limited to the interpretation and application of Diagnostic Code 8100 to his particular situation.

Standard of review

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

History and facts

During the course of this appeal, the Veteran has undergone multiple, relevant VA examinations.  At a November 2004 VA examination, the Veteran reported having daily headaches which began in the left posterior auricular area and would travel forward.  He treated the pain with aspirin.  The examiner assessed the Veteran with post concussive headaches consistent with his in-service head injury.

In a January 2008 written statement, the Veteran reported experiencing four or more headaches per week that he described as disabling and prostrating.  He made similar statements during his September 2008 VA examination, reporting headaches four to five times per week which lasted for one to two hours, and were relieved with aspirin.  He described experiencing incapacitation due to headaches for approximately two hours, three times per week.

During his September 2008 VA examination, the examiner reviewed the Veteran's claims file, including his lay statements describing his headaches, as well as personally interviewed and examined the Veteran.  Based on this complete review, the examiner opined the Veteran's lay statements did not describe migraines, but instead described muscle contraction headaches which occurred weekly.  The examiner continued to opine that fewer of the Veteran's headache attacks were prostrating.  The examiner also noted the Veteran was not employed and there were no effects of the diagnosis on usual daily activities or problems, except when he had a headache.  In summary, after considering the Veteran's lay descriptions as well as his history of medical treatment, the examiner physician opined the Veteran's headaches were not migraines, and less than half of his described attacks were prostrating.

On VA examination in July 2009, the Veteran reported he "always" had headaches several times a week and episodes of prostrating headaches.  He self-medicated by going to a dark quiet room two to four times per week and took many aspirins daily.  Upon clinical evaluation, the examiner noted that less than half of the attacks were prostrating, and duration of the headaches was hours.  The Veteran was diagnosed with post-concussive headaches with rebound phenomenon. The examiner opined the effects on his usual occupational activities were decreased concentration and pain, and effects on his usual daily activities were mild on shopping and traveling and moderate for chores, exercise, sports, and recreation. The examiner concluded the Veteran has been gradually increasing the amount and frequency of aspirin because the headaches became "more stubborn" and perhaps earlier in the day.

This July 2009 examiner also reviewed the claims file, including the Veteran's lay statements, as well as personally interviewed and examined the Veteran before she also opined less than half of the Veteran's reported headaches were prostrating.

Accordingly, both physician examiners, with extensive medical training and expertise, each considered the Veteran's lay statements describing the length and severity of his headaches and each determined those very lay statements reflected less than half of his attacks were prostrating.  Because two separate trained medical professionals interpreted the information contained in the Veteran's competent lay statements in the same manner, the Board finds these two opinions of VA examiners provide highly probative evidence that less than half of the Veteran's reported headache attacks were prostrating.

During a subsequent VA examination in March 2011, the Veteran reported he experienced headaches most days of the week, lasting for two hours, and was incapacitated for most of the headaches for a two-hour period.  Upon clinical evaluation, the Veteran was unable to visualize fundi without use of medication to dilate the eyes.  Diagnosis listed neuralgia type headaches due to focal scalp laceration/nerve injury.  With regards to the effects on his usual daily activities, the Veteran had to lay down most days for a couple of hours, but otherwise kept busy, fishing, mowing the lawn, and cleaning the house and cars.  The Veteran was retired due to eligibility by age or duration of work and was advised to discuss the headaches with his primary care physician.

VA outpatient treatment records throughout the time period at issue reflect that the Veteran took various prescription medications for the control of his headaches.

Although it is dated outside the time period at issue, a September 2012 statement from a private neurologist is of interest.  It lists diagnoses including classic migraine (with aura), vasoconstrictor induced headache which was markedly improved, and a transient ischemic attack.  There is no other indication in the medical evidence of record that the Veteran had sustained a transient ischemic attack. We can only assume that this represents a typographical error or confusion of some sort on the part of the private neurologist.  The statement also reflects the neurologist's assessment that the Veteran's headaches were migraine in nature, and that he was taking a prophylactic migraine medication and aspirin, to which the Veteran had responded positively.

During the May 2013 hearing on appeal, the Veteran testified that he experienced headaches about three times a week, and that he had been getting them at that level of frequency for longer than five years.  He also testified that the last time he had worked was approximately ten years previously.  When asked what the headaches were like at that point in time, i.e., ten years previously, he stated that the headaches were about the same then. 

Since the prior Board decision, the Veteran's attorney obtained a private vocational evaluation in February 2015.  In addition to reviewing the Veteran's claims file, the vocational expert had a telephone conversation with the Veteran in February 2015.  The expert specifically observed that the Veteran was wearing hearing aids and using a speaker phone throughout this conversation, and that he did not seem to have difficulty communicating or hearing.  Without his hearing aids, he estimated he would have more of a problem.  According to the report, the Veteran had last worked in October 2003, driving a truck.  He had essentially been employed in that capacity since his discharge from service.  The expert opined that the Veteran's headaches and hearing loss made it impractical for him to continue driving a truck by October 2003.  The expert also opined that the Veteran's inability to communicate effectively precludes any occupation dealing with the general public, and that his headaches cause irritability, loss of concentration, and that he must remove himself from any external stimuli for several hours a day which in and of itself would take him off task at a rate that would not be tolerated by an employer.  The expert then concluded that the Veteran's service-connected disabilities together preclude employment.

Legal criteria and analysis

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 . 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

VA has considered the level of the veteran's impairment throughout the entire period on appeal, including the propriety of staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Because there seems to be some disparity in the medical evidence as to the exact nature of the Veteran's headaches, we note that for purposes of this analysis, whether or not the Veteran's headaches are classic migraines is irrelevant.  His service-connected headaches are being rated under the criteria set forth in Diagnostic Code 8100, as determined by the prior Board decision, and not contested by either party to the Court case.  This is the essential point for arriving at the most appropriate disability rating, which is our goal herein. 

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating." Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU. Id. (citing 38 C.F.R. § 4.16(a).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  at 445.

Indeed, in the instant case, the Joint Motion for Remand was predicated upon the parties' agreement that the Board had improperly interpreted the "economic inadaptability" provision of Diagnostic Code 8100, and had denied the Veteran's claim based upon a misapplication of the law.  The JMR has specifically instructed the Board to interpret the Veteran's claim in light of the standard set forth in Pierce, so the Board has done so.

Although the appellant asserts that his migraine headaches are capable of producing severe economic inadaptability, the record does not support that conclusion.  For example, the Veteran has not pointed to evidence of an adjustment in his work schedule or an inability to complete his workload.  Unlike Pierce, this case involves migraine headaches not productive of such inadaptability.  Also, unlike Pierce, in which Mr. Pierce contended he was unemployed as a result of his headaches and the Board failed to address why this unemployment did not constitute severe economic inadaptability, here the appellant does not contend that he has been unemployed, or otherwise point to evidence indicating that his migraine headaches affected his employment or employability.  Although the Court in Pierce noted that one's migraine headaches did not have to cause unemployment to constitute a condition productive of severe economic inadaptability, the evidence is against finding that the Veteran's symptoms during the relevant period, though significant, did not include both "very frequent completely prostrating" headaches and "prolonged attacks" that were capable of producing severe economic inadaptability.  

The Veteran argues that the evidence from September 2008 and July 2009 VA examinations establish that "the Veteran suffers from prostrating attacks at least eight times a month."  See August 2017 Letter from Representative (emphasis in original).  The Veteran's representative relies on the contention that the September 2009 VA examiner "did not dispute" the Veteran's reports of the frequency and severity of the headaches (e.g., "He reports 2-3 times a week he is incapacitated by headache for 2 hours.").  However, it is also the case that the VA examiner did not provide a specific opinion regarding the frequency of the headaches other than recounting the Veteran's recollections.

The Board disagrees with the interpretation of the July 2009 VA examination by the Veteran's representative.  The September 2008 VA examiner indicates that the Veteran had "weekly" headaches and that less than half of the attacks are prostrating.  This results in approximately two (or maybe fewer) prostrating headaches per month.

The July 2009 VA examiner documented the Veteran's initial report during the history that the headaches had not changed in severity since the initial onset in the 1950s.  However, later, the Veteran told the examiner that his headaches had not increased in frequency, but that they have become more stubborn and severe but that their frequency has not changed.  This creates a discrepancy between the weekly headaches (less than half prostrating) reported in September 2008 and the more frequent prostrating headaches reported in July 2009.  The Board noes that this inconsistency suggests, as the June 2016 private vocational rehabilitation consultant found, that the Veteran is a "poor historian" who "provide[s] information the best he could recall."  Consequently, the Board reduces the probative weight of the Veteran's self-reports of his headache severity and frequency, particularly where the examiners have indicated less severe effects or frequency than the Veteran contends.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  While the Veteran is competent to report the frequency and his lay evaluation of the severity of the headaches, his statements do not gain authority as medical determinations because they are transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Synthesizing the September 2008 and July 2009 reports, the Board finds that the Veteran had approximately two to four prostrating headaches per month during this period.  See also November 2011 VA Examination (noting weekly headaches over the past twelve months, which includes a portion of the appeal period, and that "most attacks are prostrating", but with some improvement within the past several months due to a change in medication).

Also importantly, neither examiner specifically commented on the severity (i.e., "completely prostrating" vs. "characteristic prostrating") beyond noting "less than half of the attacks are prostrating."  However, the reports do discuss the impact on activities of daily living and on the Veteran's occupational activities.  The September 2008 VA examiner indicated that the headaches had "No" effect on the Veteran's usual daily activities, but clarified: "No problems except when he has a headache."  The July 2009 VA examiner opined that the effects on activities of daily living were no more than moderate, including with respect to chores, exercise, and recreation, and was only mild with respect to traveling and shopping.  She opined that the headaches had "significant" effects on his usual occupation due to decreased concentration and pain.  See also November 2011 VA Examination (noting headaches affect his usual activities of daily living, but "only has to lay down most days a 1-2 hr for his HA's, otherwise keeps busy, fishes, does his lawn mowing, cleans house, cleans his cars.")

The headaches had increased in severity from September 2008 to July 2009 and had no more than "moderate" effect on his usual activities of daily living.  Moreover, the Veteran described needing to "go to a dark quiet room 2-4 times per week" and explained the discrepancies regarding frequency in the medical records because he "'hasn't counted' the milder ones when he has discussed these with a medical provider."  However, statements to a medical provider for the purposes of treatment are particularly trustworthy.  See, e.g., Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Caluza, 7 Vet. App. at 511-512; Cartright, 2 Vet. App. at 25. 

The Board finds that record, viewed as a whole, suggests somewhat less severity and frequency than contended by the Veteran's representatives.  Giving the Veteran the benefit of doubt, the Board will assume that there were two prostrating attacks of 1-2 hours duration per month during the relevant period.  The Board has previously found that the Veteran met the criteria for "very frequent completely prostrating...attacks."  See June 2016 Board Decision.  

Whether the Veteran's reports of prostrating headaches lasting up to two hours satisfies the requirement of "prolonged attacks" in the 50 percent criteria is less certain.  As importantly, twice monthly prostrating attacks that last two hours could have a "significant" impact on occupational functioning, see July 2009 VA Examination, but the Board finds this is not the sort of frequency and duration that is capable of producing severe economic inadaptability.  The fact that the Veteran is able to return to his activities of daily living and his hobbies after a headache means he could return to working as well.  Although the evidence shows his headaches occur most days, they do not occur every day, and they are only prostrating roughly once every week or two.  Therefore, he generally would be able to complete a full workday on most days, though with occasional interruptions of a couple hours, and some decreased concentration due to pain.  It is reasonable to assume that his headaches do not always occur during working hours on workdays, so his prostrating headaches would not necessarily impact his occupational functioning every week (or even every month).

Even after according the Veteran the benefit of the doubt, the greater weight of the evidence is against finding that his headaches are capable of producing severe economic inadaptability.  In his November 2009 substantive appeal, the Veteran indicated that he had been experiencing headaches with light and noise sensitivity since service and that he had always felt his headaches were just the way of his life.  The Veteran's hearing testimony as to exactly when his headaches began to increase in frequency and severity was a little confusing.  He did testify clearly, however, that his headaches had been about the same when he was working, meaning that he was able to work with headaches of about the same frequency and severity, as he was having prior to 2011.

The February 2015 vocational rehabilitation counselor (who also provided a July 2016 report) concluded that the Veteran's need to remove himself from any external stimuli for several hours a day would in and of itself take him off task at a rate that would not be tolerated by an employer.  This general statement relies almost entirely upon the Veteran's later statements and does not consider the fact, discussed above, that the Veteran had similar frequency and severity of headaches throughout most of his working life.  While the vocational rehabilitation counselor noted the Veteran's unreliability as a historian, there is no indication that the vocational evaluator favored the contemporaneous evidence (including his actual employment with headaches of similar frequency and severity), but he instead relies upon hypotheticals which do not necessarily apply in this case.

The evidence shows the Veteran chose to retire based on his age.  For many years, the Veteran simply referred to the fact he had retired based on age, without ever implying his headaches factored into that decision.  It was only after this issue had been on appeal for many years that the Veteran began to suggest his headaches affected his decision to retire.  See December 2014 statement.  However, he provided sworn testimony before the Board and in the 2008 VA examination that his headaches had been about the same in severity when he was working, and he would just pull to the side of the road and wait for them to subside.  As a matter of fact, the Veteran was able to work when he had the headaches and was able to modify his schedule in such a way that he could rest and then proceed with the work day.  However, the private vocational rehabilitation counselor specifically credited the Veteran's statements in 2016 that he "could not continue to work because of the severity of his headaches that were incapacitating at that time 3-4 per week, lasting 45 minutes to 1 hr."  July 2016 Report Vocational Rehabilitation Counselor.  An opinion with an inaccurate factual basis has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Here, not only is the evidence against finding that the Veteran's headaches have actually produced severe economic inadaptability, but the most persuasive evidence is against finding that they are "capable" of doing so.  For example, the Veteran himself stated the headaches had been the same in severity when he worked, and he would just pull over to the side of the road and wait for them to subside.  The Board notes that there is some evidence of an increase in severity from his retirement to 2011, but not so much of an increase that, in light of all the evidence, it would have had a sufficiently greater impact that the headaches could have produced severe economic inadaptability.  Again, the July 2009 VA examination revealed, at most, moderate impact on chores and other activities of daily living, which together in light of the entire record, indicates to the Board that the headaches would not have  produced severe economic inadaptability.  Likewise, his hearing testimony and the November 2011 VA examination (which has some relevance to his condition during the relevant time period as many of the findings are based on the past 12 months of symptoms) both indicate he generally is able to keep busy with worklike chores such as cleaning his house, cleaning his cars, and mowing the lawn.

In concluding that the Veteran's headaches did not and were not capable of producing severe economic inadaptability, the Board does not wish to discount the real pain and discomfort the Veteran was experiencing several times a week prior to 2011 related to his headaches; rather he was and is being appropriately compensated for this impairment at the 30 percent disability level.  The purpose of the rating schedule is to compensate veterans for the average impairment in earning capacity caused by a service-connected disability, and the Veteran is indeed being compensated in this way.

The Board concludes that during the time period at issue, prior to August 2011, the Veteran's post-concussive migraine headaches were indeed frequent and completely prostrating, but were not prolonged in any sense of the word, given the evidence that they generally last for about two hours.  In his particular situation, we find that his headaches were not capable of producing severe economic inadaptability either for the reasons expressed above.  The preponderance of the evidence is against the claim and the appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to August 16, 2011, for service-connected headaches due to brain concussion is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


